Citation Nr: 0519237	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-07 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.

3.  Entitlement to an increased disability rating for 
service-connected allergic rhinitis with sinusitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

Procedural history

The veteran served on active duty from December 1978 to 
December 1998.  Service in Southwest Asia is indicated by the 
evidence of record.

In a May 2003 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
(zero percent) disability rating therefor.  In that decision, 
the RO reopened a previously-denied claim of entitlement to 
service connection for PTSD and denied the claim on the 
merits.  The veteran indicated disagreement with those 
determinations and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in March 2004.

In its May 2003 rating decision, the RO increased the 
disability rating for the veteran's service-connected 
allergic rhinitis with sinusitis from 10 percent to 
30 percent.  In the March 2004 substantive appeal in which he 
perfected his appeal of his claims for service connection for 
PTSD and a compensable evaluation for service-connected 
hypertension, the veteran indicated disagreement with the 
assignment of that 30 percent rating for allergic rhinitis 
with sinusitis.  Review of his claims file does not indicate 
that a statement of the case was thereafter issued.  The 
issue of entitlement to an increased disability rating for 
service-connected allergic rhinitis with sinusitis is, 
accordingly, addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing has been associated with the veteran's VA claims 
file.


FINDINGS OF FACT

1.  A preponderance of the competent and probative medical 
evidence of record shows that the veteran is not deemed on 
clinical evaluation to meet the diagnostic criteria for PTSD.

2.  Service-connected hypertension is manifested primarily by 
diastolic pressure predominantly below 100, systolic pressure 
predominantly below 160, and the absence of a history of 
diastolic pressure predominantly 100 or more and requiring 
continuous medication for control.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
hypertension so as to render impractical the application of 
the regular schedular standards. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The criteria for an increased (compensable) evaluation 
for service-connected hypertension are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7101 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  He 
specifically alleges that the in-service stressor that 
resulted in the manifestation of this disability was an 
automobile accident in which his wife's seven-year-old 
daughter was killed.  He is also seeking an increased 
(compensable) evaluation for his service-connected 
hypertension.

In addition, as has been discussed in the Introduction. the 
veteran has indicated disagreement with the RO's award of a 
30 percent disability rating for his service-connected 
allergic rhinitis with sinusitis.  This issue is discussed 
further in the REMAND section of this decision, set forth 
below.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating action issued in this case in May 
2003, and by the statement of the case issued in July 2003, 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims. 

Crucially, a letter was sent to the veteran in February 2003 
that were specifically intended to address the requirements 
of the VCAA with reference to the veteran's claims.  The 
letter explained to the veteran that the RO was processing 
his claims, and the evidentiary requirements pertinent 
thereto.  While the letter referenced the veteran's claim as 
to hypertension in the context of service connection for that 
disability, it also discussed the legal criteria whereby 
entitlement to increased disability ratings could be 
established.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2003 VCAA letter, the veteran was informed that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims, such as medical records, employment 
records, or records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's February 2003 letter informed the veteran that he 
was to give VA enough information about his records so that 
VA could request them from the person or agency that has 
them.  He was furnished with VA Form 21-4142, Authorization 
to Release Information to the Department of Veterans Affairs.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the February 2003 letter, he was 
advised that he could help VA with his claim if he would 
"tell us whether there is any additional information or 
evidence that you think will support your claim."  (Emphasis 
added.)  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
February 2003 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  This requirement was satisfied in this case.  The 
veteran was notified of the evidentiary standards in February 
2003, before the RO issued its unfavorable rating decision in 
May 2003.   Moreover, he has been accorded ample opportunity 
to submit evidence and argument after receiving VCAA notice.  

The Court also held in Pelegrini that, under the notice 
provision of the VCAA, VA must provide notice that informs a 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  As discussed above, 
the record demonstrates that the veteran in this case was 
apprised, with regard to his claims, of the evidence that was 
necessary to substantiate those claims, of the evidence that 
VA would seek to provide, of that which the claimant was 
expected to provide, and that the claimant was to provide any 
evidence in his possession that pertained to the claim.  

The Board further notes that the actions of the RO in 
furnishing the veteran with timely notice of the veteran's 
and VA's obligations under the VCAA obviate any potential 
prejudice to the veteran that would result from any failure 
by VA to follow the letter, rather than the spirit, of the 
law.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005) [an error, whether procedural or substantive, 
is prejudicial when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect so that the error 
affects the essential fairness of the adjudication].  In the 
instant case, while the February 2003 letter did not 
specifically address the matter of an increased rating for 
hypertension, it did reference the criteria for establishing 
higher disability evaluations, and did not affect the 
essential fairness of the adjudication, in that the veteran 
was apprised of that criteria, and in the statement of the 
case of the diagnostic standards specific to hypertension. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records, as well as the records of post-
service medical treatment.  The veteran was accorded a VA 
examination during the course of this appeal.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He presented 
testimony at a hearing before a member of the Board.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  VA has no further duty, therefore, 
to notify the veteran of the evidence needed to substantiate 
his claims, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the 
claims.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004). The veteran has been ably represented by his service 
organization, and he has been afforded the opportunity to 
present personal testimony before VA.  He requested a hearing 
before a Veterans Law Judge, which was held in September 2004 
at the Denver RO. The Board accordingly finds that due 
process considerations have been satisfied.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).  With 
regard to the second PTSD criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Factual background

In January 1999, the veteran filed a claim for service 
connection for various disabilities, to include PTSD.  In a 
January 1999 statement, he indicated that his mental problems 
were the result of an automobile accident in May 1982, while 
he was in service, in which his wife's seven-year-old 
daughter was fatally injured, dying in his arms.  

The report of a September 1999 VA examination notes the 
history as furnished by the veteran, but indicates that the 
veteran did not complain of any particular psychiatric 
problems himself, but rather of difficulties between his wife 
and him because of the accident and the loss of the child.  
The report notes that "[n]o psychiatric diagnosis is made."

In a November 1999 rating action, the RO, inter alia, denied 
the veteran's claim for service connection for PTSD, finding 
that there had been no diagnosis of this condition in service 
or on VA examination.  The veteran was notified of this 
decision, and of appellate rights and procedures, by letter 
dated November 24, 1999.  He did not indicate disagreement 
with that decision within one year, and that decision 
therefore became final.

In February 2003, the veteran again requested service 
connection for PTSD, again citing the in-service automobile 
accident.  Vet Center records dated in March 2003 show a 
diagnosis of chronic PTSD as rendered by a social worker, 
with the fatal motor vehicle accident referenced as the 
stressor event.  

The report of an April 2003 VA examination, conducted by a 
psychologist, indicates a diagnosis that the veteran did not 
appear to meet the criteria for PTSD, specifically finding 
that his primary problem was marital stress and that the 
veteran himself appeared to be psychologically stable: "[h]e 
is dealing with the stresses of marital conflict and does not 
present with any serious psychological problem that might be 
causing psychological impairment related to military 
experience."  The report specifically notes under Axis I 
that there was "[n]o diagnosis."  This report shows that 
the examiner had reviewed the veteran's claims folder; it was 
noted that the veteran had been receiving psychotherapy at 
the Veteran's Outreach Center and that he had stated that he 
was having "a lot of stress" handling his wife's problems, 
which included accusing the veteran of being responsible for 
the child's death, and gambling away large amounts of money.  
The examiner found on examination that the veteran was fully 
oriented, with no long-or short-term memory problems, 
language or concentration deficits, cognitive impairment, 
suicidal ideation, or hallucinations or delusions.

The RO, in May 2003, found that this evidence, and in 
particular the Vet Center records, was both new and material, 
and served to reopen the veteran's claim.  The RO found, 
however, that the evidence of record did not support a 
finding that there had been a diagnosis of PTSD, and that the 
veteran's claim remain denied.  
This appeal ensued.

At his September 2004 personal hearing, the veteran submitted 
Vet Center treatment records dated in 2004 indicating 
assessments of PTSD, and an evaluation treatment summary 
prepared by a Vet Center psychiatrist and a Vet Center social 
worker, noting that the veteran exhibited "classic 
symptoms" of PTSD that were connected to the death of his 
stepdaughter.  The report shows that the veteran cited 
experiencing depression and feelings of guilt, with sleep 
impairment and nightmares.

At his hearing, he reiterated his claim that he had current 
psychiatric problems that were related to the 1982 motor 
vehicle accident, and that service connection for these 
problems, characterized as PTSD, was warranted.

Analysis

The previously denied claim/new and material evidence

With regard to the veteran's claim of entitlement to service 
connection for PTSD, this matter was the subject of a 
previous denial by the RO, in November 1999, a decision from 
which the veteran did not appeal and which therefore became 
final.  In its May 2003 decision, the RO found that new and 
material evidence had been submitted, and that the claim had 
been reopened, although service connection was still denied.  

The United States Court of Appeals for the Federal Circuit 
has held that, before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board agrees with the RO that the evidence submitted 
since November 1999 is both new and material.  This evidence 
includes treatment for the claimed disability (PTSD) and a 
diagnosis thereof; these were facts that had not been shown 
as of November 1999.  The claim is thus reopened and will be 
reviewed on the merits.  

The Board observes at this juncture that the fact that new 
and material evidence has been added to the file is not 
dispositive in the veteran's favor.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of an appellant's 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

Merits discussion

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD. 
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In this case, there is no question that the claimed in-
service stressor actually occurred; the claims file includes 
the May 1982 accident report, and there is no reason to doubt 
that the events occurred in the manner described by the 
veteran.

The crucial question before the Board is whether there is a 
current medical diagnosis of PTSD.  

The evidence of record includes the March 2003 diagnosis of 
PTSD, rendered by a social worker, and findings by a Vet 
Center psychiatrist and a Vet Center social worker that the 
veteran had "classic symptoms" of PTSD.  

Evidence against the claim consists of reports of VA 
examinations in September 1999 (by a psychiatrist) and in 
April 2003 (by a psychologist).   Each examiner specifically 
declined to diagnose PTSD, in each instance determining that 
no psychiatric disability was present and attributing the 
veteran's troubles instead to marital discord. 

The Board is required by 38 U.S.C. § 7104(d)(1) to provide an 
adequate statement of reasons or bases for its findings, 
including a clear analysis of the evidence it finds 
persuasive or unpersuasive with respect to that issue, and to 
provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion is 
based on the medical expert's personal 
examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator. . 
.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The September 1999 and April 2003 VA examiners' conclusion 
that no PTSD was present is based on a review of the 
veteran's claims file, which apparently included all 
pertinent medical available as of those dates.  The 
conclusions were also based on an examination of the veteran, 
with review of his mental status.  The findings set forth in 
the March 2003 and September 2004 Vet Center report, in 
contrast, do not appear to be based on a review of the 
medical record.  

The Board further notes that the March 2003 report was by a 
social worker, who also signed the September 2004 evaluation.  
The Board cannot reject the opinion of a social worker merely 
because of his training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments]. However, see also Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data]

The Board concludes that the reports of the September 1999 
and April 2003 VA examinations are more persuasive, and 
should be accorded more probative value.  Those reports show 
that, based on a review of the evidence and interviews with 
the veteran, the examiners rejected the possibility that the 
veteran manifested a psychiatric disorder, let alone PTSD, 
and found that there was no Axis I diagnosis.  
Moreover, the examiners laid out a case that the veteran's 
problems were due to problems with his wife.  The VA 
examiners observed that such marital problems stemmed in part 
from the loss of the child, which as noted above is a PTSD 
stressor; crucially, however, the examiners did not find that 
the loss of the child caused PTSD.

The Board therefore finds that a preponderance of the 
evidence is against a finding that PTSD currently exists.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

In brief, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.

Pertinent law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's hypertension is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] (2004).  
The Board can identify nothing in the evidence to suggest 
that any other diagnostic code would be more appropriate, and 
the veteran has not suggested that any other diagnostic code 
would be more appropriate.  Accordingly, the Board concludes 
that the veteran is most appropriately rated under Diagnostic 
Code 7101.

Specific diagnostic criteria

Under Diagnostic Code 7101, a 10 percent disability rating is 
assigned for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure or more who requires continuous medication for 
control.  A 20 percent disability rating is assigned for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent disability 
rating is appropriate for diastolic pressure predominantly 
120 or more, while a 50 percent disability rating is 
warranted for diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

Factual background

The record includes approximately fifteen reports of VA 
treatment dated between January 2001 and February 20, 2003 
that show diastolic pressure readings of 99 and below on 
twelve occasions.  

VA treatment records dated between February 20, 2003 and July 
2004 show that systolic blood pressure was recorded as 
ranging between 117 (in September 2003) and 165 (on February 
22, 2003).  A systolic pressure reading of 160 was recorded 
in July 2004, while a systolic pressure reading of 158 was 
recorded in June 2003.  Systolic pressure readings of 149 and 
lower were recorded on nine occasions between February 20, 
2003 and July 2004.

VA treatment records dated between February 20, 2003 and July 
2004 also show that diastolic pressure readings ranging 
between 74 (in September 2003) and 94 (on February 22, 2003) 
were recorded.  Diastolic pressure readings of 90 were 
recorded on two occasions (in April 2003 and July 2004), 
while diastolic pressure readings of 89 or less were recorded 
on nine occasions.

The report of an April 2003 VA examination indicates a 
diagnosis of hypertension, currently on medication; and blood 
pressure readings of 160/120 and 172/120.

Analysis

As noted above, a 10 percent disability rating for service-
connected hypertension is assigned when diastolic pressure is 
predominantly 100 or more or systolic pressure is 
approximately 160 or more.  The medical records dated as of 
and subsequent to February 20, 2003 (the effective date of 
service-connection) show that on all occasions, other than at 
the time of VA examination in April 2003, the veteran's 
diastolic pressure was recorded as below 100.  Similarly, 
these records show that systolic pressure was recorded on 10 
of 13 occasions as below 160 (systolic pressure of at least 
160 was recorded twice on VA examination in April 2003).  

While the evidence shows that there were several diastolic 
readings of 100 or more (recorded on VA examination in April 
2003) and several systolic readings of 160 or more, the 
evidence does not demonstrate that such readings were 
predominant.  In that connection, the schedular criteria call 
for a 10 percent rating to be assigned when diastolic 
pressure or systolic pressure is predominantly 100 or more or 
160 or more, respectively.  Neither standard is met in this 
case.  In addition, the evidence does not demonstrate that 
there was a history of diastolic pressure predominantly 100 
or more requiring continuous medication for control; to the 
contrary, the medical evidence, to include that dated prior 
to February 20, 2003, shows that diastolic pressure was 
predominantly below 100, without a history of medication 
prior to VA treatment beginning no earlier than February 
1999.

The Board of course acknowledges the readings of 160/120 and 
172/120 in April 2003, which if replicated over the course of 
time would clearly allow for the assignment of a higher 
disability rating.  However, those findings appear to be 
outliers, as they have not in fact been approximated at any 
other time.  As has been discussed above, most of the 
readings are well below 100 diastolic and 160 systolic.  
A preponderance of the evidence is thus against the claim.  

In brief, the preponderance of the evidence does not 
demonstrate that the criteria for a compensable evaluation 
for service-connected hypertension are met.  
See 38 C.F.R. § 4.31, which provides that a noncompensable 
evaluation is assigned when the minimum criteria for a 
compensable rating are not met.  

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was discussed in the Introduction, in its May 2003 rating 
decision, the RO assigned a noncompensable evaluation for 
hypertension.  This rating was based on the reports of the 
various treatment records that are discussed above.  None of 
these records, nor any of the various other records that are 
dated thereafter, show that a compensable evaluation for 
hypertension could be awarded at any time since the effective 
date of the grant of service connection.  While there was the 
infrequent diastolic reading greater than 100 and systolic 
reading greater than 160, a compensable rating is premised on 
predominance of such readings.  It therefore follows that a 
single diastolic reading of 100 or more or systolic reading 
of 160 or more is an insufficient premise upon which to award 
an increased rating even on a "staged" basis.  Accordingly, 
staged ratings are not appropriate.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for treatment of his service-connected 
hypertension; he has not alleged that he has required 
hospitalization for this disability, and no evidence 
indicates that any hospitalization was necessitated.  There 
is also no evidence on file that this disability markedly 
interferes with employment.  The veteran has not demonstrated 
that he is restricted in his activities by this disorder, or 
that it in any manner impairs his employability.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for service-connected hypertension.


ORDER

Service connection for PTSD is denied.

An increased (compensable) evaluation for service-connected 
hypertension is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected allergic rhinitis with sinusitis, currently 
evaluated as 30 percent disabling.

As noted above, the RO, in a May 2003 rating decision, 
increased from 10 percent to 30 percent the disability rating 
assigned for the veteran's service-connected allergic 
rhinitis with sinusitis.  In the VA Form 9 he submitted in 
March 2003, wherein he perfected appeals of his claims of 
entitlement to service connection for PTSD and to a 
compensable evaluation for service-connected hypertension, 
the veteran indicated disagreement with the assigned 30 
percent rating.  

Under 38 C.F.R. § 20.201, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  Such disagreement need not be labeled as such.  
In this case, the March 2003 VA Form 9 constituted a timely 
notice of disagreement as to the disability rating assigned.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20. 302 
(2004).  

In this case, the RO has yet to furnish the veteran with a 
SOC as to this matter.  In such situations, according to the 
Court, the Board must remand the claim to the agency of 
original jurisdiction (AOJ) for the issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran, in that March 2004 statement, indicated that he 
had just had surgery for his sinusitis.  During his September 
2004 personal hearing, his representative indicated that 
records pertaining to this surgery, at University Hospital, 
were being submitted at that time.  However, the records 
associated with the veteran's claims file do not include 
records of treatment for allergic rhinitis or sinusitis, to 
include recent surgery for that disability.  The Board 
believes that such records should be obtained. 

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the veteran 
furnish the names and addresses of all 
health care facilities that have 
furnished him treatment for his allergic 
rhinitis with sinusitis since May 2003.  
The veteran in particular should be 
requested to furnish information as to 
surgery at University Hospital.  

2.  Following receipt of the information 
requested above, those health care 
facilities identified by the veteran 
should be requested to furnish copies of 
all medical records compiled pursuant to 
treatment accorded the veteran for 
allergic rhinitis with sinusitis.

3.  Following any further development 
deemed necessary following completion of 
the above actions, VBA must again review 
the claim.  If the decision remains 
unfavorable, VBA must issue a statement 
of the case pertaining to this issue.  
The veteran should be provided with 
appropriate notice of his appellate 
rights and be accorded the appropriate 
period of time within which to submit a 
substantive appeal.  If a timely 
substantive appeal is received with 
regard to this issue, the claim should be 
forwarded to the Board for appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


